DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is Non-Final Office Action in response to application filed on February 28, 2020 in which claims 1-20 are presented for examination.
Information Disclosure Statement
The references listed in the IDSs filed on February 28, 2020, November 20,2020 and November 12, 2021 have been considered and entered into record. Copies of the signed or initialed IDSs are hereby attached.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bhotika et al. ( US 10824942 B1) in view of Appalaraju et al. (US 10467526 B1).
Regarding claim 1, Bhotika discloses an apparatus for providing similar contents, using a neural network (visual similarity using deep neutral networks, tittle of Bhotika), the apparatus comprising: 
a memory storing instructions (memory server 610,Fig.6,3 Bhotika); and 
a processor (processor engine 616,Fig.6,3 Bhotika) configured to execute the instructions to: 
obtain a plurality of similarity values between a user query and a plurality of images, using a similarity neural network (col.1, lines 20-24, col.3, line 26 to col.4, line 33 and col.8, line 10 to col.9, line 26, Bhotika, user’s image based similarity search including similarity attributes ‘values “different types attributes” and representing images); 
obtain a rank of each the obtained plurality of similarity values (col.2, lines 31-53 and col.18, lines 18-38, Bhotika, i.e., obtaining similarity scores of set of attributes in ranking “highest ranked”); and 
provide, as a most similar image to the user query (col.2, lines 31-53, col.18, lines 18-38, Bhotika), at least one among the plurality of images that has a respective one among the plurality of similarity values that corresponds to a highest rank among the obtained rank of each of the plurality of similarity values (col.2, lines 31-53, col.18, lines 18-38 and col.18, line 58 to col.19, line 9, Bhotika, i.e., providing similarity scores of set of attributes in ranking “highest ranked”), wherein the similarity neural network is trained (col.2, lines 31-53 and col.8, line 10 to col.9, line 46, Bhotika).
Bhotika, however, does not explicitly disclose wherein similarity neural network is trained with a divergence neural network for outputting a divergence between a first distribution of first similarity values for positive pairs, among the plurality of similarity values, and a second distribution of second similarity values for negative pairs, among the plurality of similarity values.
Appalaraju discloses wherein similarity neural network is trained with a divergence neural network (col.3, line 16 to col.4, line 14, Appalaraju, similarity and dissimilarity training) for outputting a divergence between a first distribution of first similarity values for positive pairs (col.3, line 16 to col.4, line 14, Appalaraju), among the plurality of similarity values (col.3, line 16 to col.4, line 14, Appalaraju), and a second distribution of second similarity values for negative pairs, among the plurality of similarity values (col.3, line 16 to col.4, line 14, Appalaraju).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Bhotika and Appalaraju before them to manage trained data sets of Appalaraju into Bhotika, as taught by Appalaraju. One of ordinary skill in the art would be motivated to integrate large number of trained data sets into Bhotika, with a reasonable expectation of success, in order to enhance the generated training data sets with high-quality models (col.1, lines 10-56, Appalaraju).
Regarding claim 2, Bhotika/Appalaraju combination discloses wherein the similarity neural network is trained to maximize the divergence output by the divergence neural network (col.12, lines 36-56, Appalaraju).
Regarding claim 3, Bhotika/Appalaraju combination discloses wherein the positive pairs are matching pairs among samples that are used to train the similarity neural network, and the negative pairs are non-matching pairs among the samples (col.8, line 56 to col.9, line 25, Appalaraju).
Regarding claim 4, Bhotika/Appalaraju combination discloses wherein the similarity neural network is trained by obtaining a loss (col.8, line 36 to col.9, line 27, Appalaraju) based on a loss function in which the divergence is input, and by updating parameters of the similarity neural network and the divergence neural network, based on the obtained loss (col.8, line 36 to col.9, line 27 and col. 10, line 22 to col.11, line 56, Appalaraju).
Regarding claim 5, Bhotika/Appalaraju combination discloses wherein the loss function comprises a first negative term of a lower bound on the divergence (col.8, line 36 to col.9, line 27 and col. 10, line 22 to col.11, line 56, Appalaraju).
Regarding claim 6, Bhotika/Appalaraju combination discloses wherein the loss function further comprises a second negative term that is obtained to maintain positive a derivative of a function that is represented by the divergence neural network (col.8, line 36 to col.9, line 27 and col. 10, line 22 to col.11, line 56, Appalaraju).
Regarding claim 7, Bhotika/Appalaraju combination discloses wherein the user query comprises a textual or spoken utterance of a user (col.2, lines 38-57, Appalaraju).
Regarding claim 8, Bhotika discloses a method of providing similar contents, using a neural network, the method comprising: 
obtaining a plurality of similarity values between a user query and a plurality of images, using a similarity neural network (col.1, lines 20-24, col.3, line 26 to col.4, line 33 and col.8, line 10 to col.9, line 26, Bhotika, user’s image based similarity search including similarity attributes ‘values “different types attributes” and representing images); 
obtaining a rank of each the obtained plurality of similarity values (col.2, lines 31-53 and col.18, lines 18-38, Bhotika, i.e., obtaining similarity scores of set of attributes in ranking “highest ranked”); and 
provide, as a most similar image to the user query (col.2, lines 31-53, col.18, lines 18-38, Bhotika), at least one among the plurality of images that has a respective one among the plurality of similarity values that corresponds to a highest rank among the obtained rank of each of the plurality of similarity values (col.2, lines 31-53, col.18, lines 18-38 and col.18, line 58 to col.19, line 9, Bhotika, i.e., providing similarity scores of set of attributes in ranking “highest ranked”), wherein the similarity neural network is trained (col.2, lines 31-53 and col.8, line 10 to col.9, line 46, Bhotika).
Bhotika, however, does not explicitly disclose wherein similarity neural network is trained with a divergence neural network for outputting a divergence between a first distribution of first similarity values for positive pairs, among the plurality of similarity values, and a second distribution of second similarity values for negative pairs, among the plurality of similarity values.
Appalaraju discloses wherein similarity neural network is trained with a divergence neural network (col.3, line 16 to col.4, line 14, Appalaraju, similarity and dissimilarity training) for outputting a divergence between a first distribution of first similarity values for positive pairs (col.3, line 16 to col.4, line 14, Appalaraju), among the plurality of similarity values (col.3, line 16 to col.4, line 14, Appalaraju), and a second distribution of second similarity values for negative pairs, among the plurality of similarity values (col.3, line 16 to col.4, line 14, Appalaraju).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Bhotika and Appalaraju before them to manage trained data sets of Appalaraju into Bhotika, as taught by Appalaraju. One of ordinary skill in the art would be motivated to integrate large number of trained data sets into Bhotika, with a reasonable expectation of success, in order to enhance the generated training data sets with high-quality models (col.1, lines 10-56, Appalaraju).
Regarding claim 9, Bhotika/Appalaraju combination discloses wherein the similarity neural network is trained to maximize the divergence output by the divergence neural network (col.12, lines 36-56, Appalaraju).
.
Regarding claim 10, Bhotika/Appalaraju combination discloses wherein the positive pairs are matching pairs among samples that are used to train the similarity neural network, and the negative pairs are non-matching pairs among the samples (col.8, line 56 to col.9, line 25, Appalaraju).
Regarding claim 11, Bhotika/Appalaraju combination discloses wherein the similarity neural network is trained by obtaining a loss (col.8, line 36 to col.9, line 27, Appalaraju) based on a loss function in which the divergence is input, and by updating parameters of the similarity neural network and the divergence neural network, based on the obtained loss (col.8, line 36 to col.9, line 27 and col. 10, line 22 to col.11, line 56, Appalaraju).
Regarding claim 12, Bhotika/Appalaraju combination discloses wherein the loss function comprises a first negative term of a lower bound on the divergence (col.8, line 36 to col.9, line 27 and col. 10, line 22 to col.11, line 56, Appalaraju).
Regarding claim 13, Bhotika/Appalaraju combination discloses wherein the loss function further comprises a second negative term that is obtained to maintain positive a derivative of a function that is represented by the divergence neural network (col.8, line 36 to col.9, line 27 and col. 10, line 22 to col.11, line 56, Appalaraju).
Regarding claim 14, Bhotika/Appalaraju combination discloses wherein the user query comprises a textual or spoken utterance of a user (col.2, lines 38-57, Appalaraju).
Regarding claim 15, Bhotika discloses a non-transitory computer-readable storage medium storing instructions to cause a processor to: 
obtain a plurality of similarity values between a user query and a plurality of images, using a similarity neural network (col.1, lines 20-24, col.3, line 26 to col.4, line 33 and col.8, line 10 to col.9, line 26, Bhotika, user’s image based similarity search including similarity attributes ‘values “different types attributes” and representing images); 
obtain a rank of each the obtained plurality of similarity values (col.2, lines 31-53 and col.18, lines 18-38, Bhotika, i.e., obtaining similarity scores of set of attributes in ranking “highest ranked”); and 
provide, as a most similar image to the user query (col.2, lines 31-53, col.18, lines 18-38, Bhotika), at least one among the plurality of images that has a respective one among the plurality of similarity values that corresponds to a highest rank among the obtained rank of each of the plurality of similarity values (col.2, lines 31-53, col.18, lines 18-38 and col.18, line 58 to col.19, line 9, Bhotika, i.e., providing similarity scores of set of attributes in ranking “highest ranked”), wherein the similarity neural network is trained (col.2, lines 31-53 and col.8, line 10 to col.9, line 46, Bhotika).
Bhotika, however, does not explicitly disclose wherein similarity neural network is trained with a divergence neural network for outputting a divergence between a first distribution of first similarity values for positive pairs, among the plurality of similarity values, and a second distribution of second similarity values for negative pairs, among the plurality of similarity values.
Appalaraju discloses wherein similarity neural network is trained with a divergence neural network (col.3, line 16 to col.4, line 14, Appalaraju, similarity and dissimilarity training) for outputting a divergence between a first distribution of first similarity values for positive pairs (col.3, line 16 to col.4, line 14, Appalaraju), among the plurality of similarity values (col.3, line 16 to col.4, line 14, Appalaraju), and a second distribution of second similarity values for negative pairs, among the plurality of similarity values (col.3, line 16 to col.4, line 14, Appalaraju).
It would have been obvious to a person having ordinary skill in the art before the effective filing date, having both Bhotika and Appalaraju before them to manage trained data sets of Appalaraju into Bhotika, as taught by Appalaraju. One of ordinary skill in the art would be motivated to integrate large number of trained data sets into Bhotika, with a reasonable expectation of success, in order to enhance the generated training data sets with high-quality models (col.1, lines 10-56, Appalaraju).
Regarding claim 16, Bhotika/Appalaraju combination discloses wherein the similarity neural network is trained to maximize the divergence output by the divergence neural network (col.12, lines 36-56, Appalaraju).
Regarding claim 17, Bhotika/Appalaraju combination discloses wherein the positive pairs are matching pairs among samples that are used to train the similarity neural network, and the negative pairs are non-matching pairs among the samples (col.8, line 56 to col.9, line 25, Appalaraju).
Regarding claim 18, Bhotika/Appalaraju combination discloses wherein the similarity neural network is trained by obtaining a loss (col.8, line 36 to col.9, line 27, Appalaraju) based on a loss function in which the divergence is input, and by updating parameters of the similarity neural network and the divergence neural network, based on the obtained loss (col.8, line 36 to col.9, line 27 and col. 10, line 22 to col.11, line 56, Appalaraju).
Regarding claim 19, Bhotika/Appalaraju combination discloses wherein the loss function comprises a first negative term of a lower bound on the divergence (col.8, line 36 to col.9, line 27 and col. 10, line 22 to col.11, line 56, Appalaraju).
Regarding claim 20, Bhotika/Appalaraju combination discloses wherein the loss function further comprises a second negative term that is obtained to maintain positive a derivative of a function that is represented by the divergence neural network (col.8, line 36 to col.9, line 27 and col. 10, line 22 to col.11, line 56, Appalaraju).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Chen et al. (US 20200320769 A1) disclose METHOD AND SYSTEM FOR PREDICTING GARMENT ATTRIBUTES USING DEEP LEARNING.
2. Almazan et al. (US 20200226421 A1) disclose TRAINING AND USING A CONVOLUTIONAL NEURAL NETWORK FOR PERSON RE-IDENTIFICATION.
3. Simard (US 20180144245 A1) discloses Simard discloses wherein similarity neural network is trained with a divergence neural network (¶[0006]-[0007], Simard) for outputting a divergence between a first distribution of first similarity values for positive pairs (¶[0011] and [0148]-[0150], Simard), and a second distribution of second similarity values for negative pairs, among the plurality of similarity values (¶[0011] and [0148]-[0150], Simard).
4. Du et al. (US 10043109 B1) disclose Attribute Similarity-based Search.
5. Baluja et al. (US 7831531 B1) disclose Approximate Hashing Functions For Finding Similar Content.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH B THAI whose telephone number is (571)272-4029. The examiner can normally be reached Mon-Friday 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HANH B THAI/Primary Examiner, Art Unit 2163                                                                                                                                                                                                        

May 4, 2022